4 So.3d 484 (2008)
Ex parte Bruce Brian DANIELS.
(In re Bruce Brian Daniels v. Jennifer Hubbard Daniels).
1070084.
Supreme Court of Alabama.
September 19, 2008.
*485 William R. Stokes, Jr., of Stokes & Stokes, P.C., Brewton, for petitioner.
Beverlye Brady, Auburn, for respondent.
Prior report: Ala.Civ.App., 4 So.3d 479.
COBB, Chief Justice.
The petition for the writ of certiorari is quashed.
In quashing the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT QUASHED.
SEE, LYONS, WOODALL, STUART, SMITH, BOLIN, PARKER, and MURDOCK, JJ., concur.